IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: TRUST OF MARILYN MIHORDIN,        : No. 336 WAL 2017
DECEASED                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: LYNDA J POZZUTO AND         : the Order of the Superior Court
MICHAEL L. POZZUTO                       :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2018, the Petition for Allowance of Appeal

is DENIED.